THE THIRTEENTH COURT OF APPEALS

                                       13-21-00160-CV


                    In the Interest of A.A.Z., A.A.Z., and A.A.L., children


                                    On Appeal from the
                      156th District Court of Live Oak County, Texas
                            Trial Court Cause No. LCV190127


                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court be affirmed. The Court orders the

judgment of the trial court AFFIRMED. No costs are assessed, due to appellant’s

inability to pay costs.

       We further order this decision certified below for observance.

November 10, 2021